Case 6:20-cv-00735-MJJ-PJH Document1 Filed 06/10/20 Page 1 of 6 PageID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE-OPELOUSAS DIVISION

 

GRETA AND DANIEL BATISTE DOCKET NO.:

VERSUS JUDGE:

DG LOUISIANA, LLC MAG. JUDGE:
ORIGINAL COMPLAINT

 

The original complaint of Greta and Daniel Batiste, residents and domiciliaries of
St. Landry Parish, Louisiana, respectfully represents:
1.
Made defendant herein is:

1) DG Louisiana, LLC, a foreign corporation authorized to do and doing
business in the state of Louisiana, having appointed Corporation Service
Company, 501 Louisiana Avenue, Baton Rouge, Louisiana 70802 as its
agent for service of process

who is justly and truly indebted unto Complainants for the reasons stated herein:
Jurisdiction & Venue
2.

Jurisdiction of this Court arises under 28 U.S.C. § 1332 as the parties are completely

diverse and the amount in controversy exceeds $75,000.
Case 6:20-cv-00735-MJJ-PJH Document1 Filed 06/10/20 Page 2 of 6 PageID#: 2

Venue is proper in this district as the Complainants are domiciled in this district,
the incident occurred in the district, and the Defendant is doing business in this district.
Factual Allegations
4,

On or about March 26, 2020, Complainant, Greta Batiste, was an invited customer
at the Dollar General Store #14124, located at 4502 Highway 167, Opelousas, Louisiana

70570.

Upon information and belief, at all times material hereto, Dollar General Store

#14124 was owned and operated by Defendant, DG Louisiana, LLC.
6.

As Greta Batiste traversed a walkway in the store, she slipped on a loose piece of
merchandise which was situated on the surface of the walkway, falling and striking the
ground violently. The incident caused serious and permanent injuries to Greta Batiste.

7.

As the owner and operator of the store in which Complainant's injury occurred,

Defendant, DG Louisiana, LLC, had the care, custody, and control of the area of the

incident at all times material hereto.
Case 6:20-cv-00735-MJJ-PJH Document1 Filed 06/10/20 Page 3 of 6 PageID#: 3

Upon information and belief, Defendant, DG Louisiana, LLC, breached its duty to
exercise reasonable care and caution for the benefit of customers that it invited into the

store, including Greta Batiste.

Upon information and belief, Defendant, DG Louisiana, LLC, knew or should
have known of the foreign object in the walkway, which created an unreasonably
dangerous condition which caused Complainant's fall incident.

10.

Complainant alleges that Defendant, DG Louisiana, LLC, acting through its
agents, servants, and/or employees, was negligent, in whole or in part, for the following
non-exclusive acts or omissions:

a) Failing to inspect the store for such hazards;

b) Failing to properly mark and warn of such hazards;

c) Failing to maintain a high-traffic area;

d) Failing to do what should have done to avoid this incident;

e) Disregard for the safety of business invitees, patrons, and other individuals

similarly situated;
Case 6:20-cv-00735-MJJ-PJH Document1 Filed 06/10/20 Page 4 of 6 PageID#: 4

f) Failing to provide business invitees, patrons, and other individuals similarly
situated with a safe means of traversing an area wherein products were for
sale;

g) Failing to warn Complainant of the unsafe conditions;

h) Failing to exercise reasonable and prudent care under the circumstances;

i) Failing to maintain its premises in a condition free of hazards;

j) Failing to take appropriate actions to remedy defects and conditions after
having actual or constructive knowledge of same;

k) Failing to exercise reasonable care to keep its aisles, passageways, and/or
floors in a reasonably safe condition; and

1) Creating the condition in which caused the Complainants’ damages.

11.
As a result of the above-described incident, Complainant, Greta Batiste, sustained
severe injuries to her back, neck, left arm, left leg, and head.
12.
As a consequence of the incident, Complainant, Greta Batiste, has suffered and
will continue to suffer the following damages:
a) Mental and physical pain and suffering, past and future;

b) Permanent physical disability and impairment;
Case 6:20-cv-00735-MJJ-PJH Document1 Filed 06/10/20 Page 5 of 6 PageID#: 5

c) Impairment of earning capacity, past and future;
d) Medical expenses, past and future; and
e) Loss of enjoyment of life.

13.

The injuries and damages described above were not caused by or contributed to
by any fault or want of care on the part of Greta Batiste.

14.

Complainant, Daniel Batiste, was the legally married spouse of Greta Batiste at the

time of the incident sued upon herein and remains married to Greta Batiste.
15.

Complainant, Daniel Batiste, is entitled to recover damages for the loss of
consortium, love and affection, society and companionship, support, aid and assistance
from Greta Batiste.

WHEREFORE, Complainants, Greta and Daniel Batiste pray that after the
expiration of all legal delays and due proceeds are had that there be judgment rendered
in their favor and against the Defendant, DG Louisiana, LLC, for all damages reasonable
under the premises together with legal interest thereon from the date of judicial demand
until paid, and for all costs of these proceedings.

[SIGNATURE BLOCK ON FOLLOWING PAGE]
Case 6:20-cv-00735-MJJ-PJH Document 1 Filed 06/10/20 Page 6 of 6 PageID #: 6

RESPECTFULLY SUBMITTED:

Morrow, MORROW, RYAN, BASSETT & HAIK

/S/Taylor J. Bassett

TAYLOR J. BASSETT (#33720)
WILLIAM L. RYAN (#38097)

P. O. Drawer 1787

Opelousas, LA 70571-1787
Telephone: (337) 948-4483

Fax: (337) 942-5234

E-mail: rthaiksr@mmrblaw.com
E-mail: taylorb@mmrblaw.com
Attorneys for Greta Batiste and
Daniel Batiste
